DETAILED ACTION
Claims 1-15 are pending. Claims 1 and 14-15 are in independent form.

Allowable Subject Matter
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
(a) 	reference character “110” has been used to designate “outside”, “first play area”, and “Outer Bluezone”

(c) 	reference character “130” has been used to designate “outside”, and “second area”

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 and 15
Step 1:
Claims 1-8 recite a series of steps for providing a game. Thus, these claims are directed to a process, which is one of the statutory categories of invention. Claim 15 recites an apparatus that includes a processor, a memory, and a storage. Thus, this claim is directed to a machine, which is one of the statutory categories of invention.  
Step 2A:

An apparatus for providing a game comprising: 
a processor; 
a memory for loading a computer program executed by the processor; and 
a storage for storing the computer program,
wherein the computer program comprises instructions for performing operations comprising, 
determining a map for game play, [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game] 
variably determining a first area in the map, and [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
providing a second play environment different from a first play environment of the first area to outside of the first area, wherein an item or vehicle is not spawned or a spawn rate of the item or vehicle is lower than the first play environment in the second play environment. [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute managing personal behavior or relationships or interactions between people because it is a rule for playing a game]

This abstract idea is not integrated into a practical application for the following reasons. The elements of representative claim 15 above that are not underlined constitute additional elements. These additional elements merely constitute elements that use a computer as tool to perform the abstract idea. Thus, taken alone, the additional elements do not integrate the abstract 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons discussed above with respect to the conclusion
that the additional elements do not integrate the abstract idea into a practical application.

Dependent claims 2-8 merely include limitations that either further define the abstract idea
(and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim 14
Step 1:
Claim 14 recites a series of steps for providing a game. Thus, this claim is directed to a process, which is one of the statutory categories of invention. 
Step 2A:
A method for providing a game performed by a computing device comprising: 
determining a map for game play; [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
variably determining a first area in the map; and [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
providing a second play environment different from a first play environment of the first area to outside of the first area, [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
determining a second area including at least a portion of the first area and providing a third play environment different from the first play environment to outside of the second area. [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
This abstract idea is not integrated into a practical application for the following reasons. The elements of representative claim 14 (i.e. the computing device) above that are not underlined constitute additional elements. These additional elements merely constitute elements that use a computer as tool to perform the abstract idea. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons discussed above with respect to the conclusion
that the additional elements do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes “a game map” – it is unclear whether this limitation is the same as, or different from, the “map” recited in claim 1. Claims 10-13 are rejected to for the incorporation of the above through their dependencies on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0332074 to Marr et al. (“Marr”).

Regarding claim 1, Marr discloses:
A method for providing a game performed by a computing device comprising: 
determining a map for game play; (see at least [0104]-[0105] and [0128])
variably determining a first area in the map; and (see at least [0104]-[0105] and [0128])
providing a second play environment different from a first play environment of the first area to outside the first area, wherein [a] an item or vehicle is not spawned or [b] a spawn rate of the item or vehicle is lower than the first play environment[,] in the second play environment. (see at least [0128])

Regarding claim 2, Marr discloses each of the elements of claim 1, and further discloses:
wherein the second play environment inflicts damage to a user playing outside the first area over time. (see at least [0123])

Regarding claim 3, Marr discloses each of the elements of claim 1, and further discloses:
wherein a location or size of the first area is determined based on a characteristic or area of a terrain included in the first area. (see at least [0100] and [0123]) 

Regarding claim 5, Marr discloses each of the elements of claim 1, and further discloses:
further comprises, determining a second area including at least a portion of the first area; and providing a third play environment different from the first play environment to outside of the second area. (see at least [0093]-[0159])

Regarding claim 6, Marr discloses each of the elements of claim 5, and further discloses:
wherein the third play environment inflicts damage to a user playing outside the second area over time. (see at least [0093]-[0159])

Regarding claim 7, Marr discloses each of the elements of claim 5, and further discloses:
wherein the first area does not change within In-Game after determination of the first area, wherein the second area changes over time within In-Game after determination of the second area. (see at least [0093]-[0159])

Regarding claim 8, Marr discloses each of the elements of claim 1, and further discloses:
wherein the game is a game of Battle Royale genre. (see at least [0142]-[0143])

Regarding claim 14, Marr discloses:
A method for providing a game performed by a computing device comprising: 
determining a map for game play; (see at least [0104]-[0105] and [0128])
variably determining a first area in the map; and (see at least [0104]-[0105] and [0128])
providing a second play environment different from a first play environment of the first area to outside of the first area, (see at least [0093]-[0159])
determining a second area including at least a portion of the first area and providing a third play environment different from the first play environment to outside of the second area. (see at least [0093]-[0159])


An apparatus for providing a game comprising: 
a processor; (see at least [0060])
a memory for loading a computer program executed by the processor; and (see at least [0074])
a storage for storing the computer program, (see at least [0074])
wherein the computer program comprises instructions for performing operations comprising, (see at least [0060]-[0062])
determining a map for game play, (see at least [0104]-[0105] and [0128])
variably determining a first area in the map, and (see at least [0104]-[0105] and [0128])
providing a second play environment different from a first play environment of the first area to outside of the first area, wherein an item or vehicle is not spawned or a spawn rate of the item or vehicle is lower than the first play environment in the second play environment. (see at least [0128])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marr in view of U.S. Patent Publication No. 2019/0385379 to Woo (“Woo”).

Regarding claim 4, Marr discloses each of the elements of claim 1, and does not appear to disclose:
further comprises, determining a location or a moving path of a guide guiding a starting position of the game play based on the first area.

Woo discloses:
determining a location or a moving path of a guide guiding a starting position of the game play based on [an] . . . first area (see at least claim 11, [0448]-[0450], and [0480]-[0509])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marr to include Woo’s teaching of determining a location or a moving path of a guide guiding a starting position of the game play based on an first area because Woo teaches that such a configuration enables a directionally challenged person having difficulty in finding a way to refer to a map and they can easily go to a desired destination by just following a virtual object. (e.g., at least [0034]). Also, as set forth above, the combination of Marr and Woo discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.